J-A27021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JEAN COULTER                                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

JAMES P. COULTER

                                                      No. 2686 EDA 2015


                      Appeal from the Order August 3, 2015
             In the Court of Common Pleas of Philadelphia County
             Civil Division at No(s): August Term, 2014, No. 01298


BEFORE: PANELLA, J., LAZARUS, J., and FITZGERALD, J.

JUDGMENT ORDER BY PER CURIAM:                      FILED OCTOBER 03, 2016

        Upon consideration of the parties’ briefs, the certified record, and the

trial court’s opinion, we find that the trial court, the Honorable Lisette

Shirdan-Harris, has comprehensively addressed the issues Appellant raises

on appeal. We affirm based on that opinion. See Trial Court Opinion, filed

2/3/16.

        Appellant’s “Motion for Recusal and Re-Assignment to a New Panel” is

denied and dismissed, it being replete with misrepresentations.

        Order affirmed. Motion denied.




____________________________________________



    Former Justice specially assigned to the Superior Court.
J-A27021-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/3/2016




                          -2-
                                                                                                    Circulated 09/29/2016 09:49 AM




                     IN THE COURT OF COMMON PLEAS OF PIIILADELPIIIA COUNTY
                             FIRST .JUDICIAL DISTRICT OF PENNSYLVANIA
                                          CIVIL TRIAL DIVISION


            JEAN COULTER                                                           PHILADELPHIA COUNTY
                                                                                   Case ID 140801298
                   Plaintiff

                               v.

            .JAM~:S P. COlJLTER                                                    SUPERIOR COURT NO.:
                                                                                   2686 EDA 20 I 5

                   Defendant                                                                                       ooc'l,,.tJ.~0
                                                                                                                                 i t~\V>
                                                                                                                       tt.~
                                                                OPINION                                       f. e?,.~t?,.o
                                                                                                            o~fO
                   Plaintiff Jean Coulter ("Plaintiff') files this direct appeal from the Trial Court's Order

            issued on September I 0, 2015. denying Plaintiffs Motion for Reconsideration as to the Trial

            Court's August 3, 2015 Order granting Defendant James P. Coulter's (''Defendant"s") Motion to

            Transfer Venue. In accordance with the requirements of Pa. R.A.P. I 925. the Court submits the

            following Opinion. For the reasons set forth herein, this Court's decision should be affirmed.

                                                I.       PROCEDURAL HISTORY

                   Plaintiff filed this appeal in response to the Trial Court's denial of Plaintiff's Motion for

            Reconsideration.        On November I I.2015.      Plaintiff filed a Statement or Errors Complained          or on
            Appeal (''Statement of Errors"). Plain ti If. in her Statement of Errors. complain of the following:

                               J.   The Court's action wos token without basis in either Statute or

                                    Cose Low. as there    ll'OS 110   evidence introduced with respect to

                                    f.1111' potential witness (who ,,·011/d he capable                      county.     And. Ptaintif]s   submission   ofevidence   ofthe likely

                     "release" ofher primary witness by the Butler Court. was

                     obviously not considered by the Court (and admitted by the

                     Court).

                2.   The Court's obvious him toward Defendant (and in general

                     with respect to granting transfer ofcases) is evident as the

                     Court has admitted only considering the submissions           by

                     Defendant and ignoring the timely submissions           hy Pm Se

                     Plaintiff

                3.   Error ofLaw and Abuse ofDiscretion as well as bias isfurther

                     evidence by the Court's utilization ofclearly perjured

                     statements submitted by Defendant-as· the submissions by

                     Defendant oll contained potently obvious "deviation          "ji-0111   the

                     .. undisputed circumstances/facts ·· r?(t he case. II ildit tonally.

                     these facts were clearly pointed out to the Court in both mother's    property.      See Fifth-Amended Complaint.        The parties' deceased mothers property is

located in and all counts alleged in the Fifth-Amended Complaint arise out of Butler County,

Pennsylvania.

           Plaintiff currently resides in New Jersey. but holds a P.O. Box in Philadelphia.              Plaintiff

resided in Philadelphia        for the times pertinent   to the claims made in her complaint.     with

exception of the most recent burglaries and/or thefts in April 2015. when she had already moved

to New Jersey.          Defendant is a resident of Butler County.

           Defendant filed a Motion to Transfer Venue. asserting that Butler County would be a

more efficient venue. and that Philadelphia          is oppressive to Defendant and his witnesses.

Defendant argued that this action could have been originally            brought in Butler County. as the

Defendant resides in the county and all alleged causes of action arose in Butler County.

Defendant asserted that all seven of his witnesses reside and work in Butler County.                Defendant

provided affidavits completed          by all witnesses. with exception of Defendant's wife.        All

affidavits state that each witness resides and works in Butler County.            Defendant asserts that the

time and expense of bringing the witnesses to court for trial in Philadelphia           would be

substantially      inconvenient.    The Butler County Court or Common Pleas is 326 miles from the

Philadelphia      Court of Common Pleas.

           Plaintiff.    in her Motion for Reconsideration,    asserted that she would be prejudiced if the

case is transferred to Butler County because she would receive notice of motions only one day

prior to the motion being heard.          See Plaintiffs Motion for Reconsideration.     i12.   Plaintiff argues

that. knowing this fact. Defendant would file vexatious filings with the Butler Court to oppress

Plaintiff further asserting that the Butler Court system docs not have internet dockets (the lack of

which would prevent Plaintiff           from receiving Motions immediately.     as opposed to waiting for
the mailing).    Plaintiff   also argues that "every proposed witness on the Defendant's list (w itl: the

exception of Defendant himself and Defendant's wife) would be found to be ineligible                  to testify.

as their testimony is clearly not the result of Wiinesss first-hand         observations     of facts and

events. and thus 'hearsay ". Plaintiffs       Motion for Reconsideration.v        I.

         Based on the review of all filings by both parties. the Trial Court appropriately            granted

Defendant's Motion to Transfer Venue to Butler County and denied Plaintiffs                  Motion for

Reconsideration.

                                                 DISCUSSIO~

        The Appellate Court may only reverse a trial court order lo transfer venue if abuse of

discretion exists.    Cheeseman v. Lethal Examinator. Inc. 549 Pa. 200, 208. 70 I A.2d 156. 159

( 1997): Pa.R.C.P.     I 006(d)( I).

    A. The Trial Court's Order to deny Plaintiffs Motion for Reconsideration                 was taken with
       basis and reference to applicable statutes and case law.

        Plaintiff complains      that the Trial Court failed to consider applicable statute and case law

when rendering its decision        to deny her Motion for Reconsideration        as to transferring venue from

Philadelphia    County to Butler County. This statement         of error is without merit.

        In order to grant a defendant's motion to transfer venue. he must show oppressiveness

and vexation.    Id at 209. 701 A.2d at 160. In order to prove such. the defendant must offer

evidence on the record that plainti      fr s choice   of venue was meant   10   harass the defendant. or

show that the chosen venue would be oppressive to the defendant.               Id. at 213.701 A.2d at 162.

For example. the defendant may provide evidence that transferring venue would provide easier

access to witnesses and other evidence.         Id.

        For a case to transfer to a specific venue as demanded by the defendant. the venue must

have been one where the action could have originally           been brought.     Pa.R.C.P.   1006(d)( I). J\n


                                                         4
action may be brought in any county (a) where the defendant may be served. (b) where the cause

of actions arose, (c) where a transaction or occurrence took place which gave rise to the cause of

action, or (d) in any county authorized by law.             Pa.R.C.P.     I 006(a)( I).     Alternatively,   the

transferred venue can be the location           where the property which is the subject matter of the cause

of action is located.       Pa.R.C.P.    I 006(a)(2).

             In the immediate matter. Defendant has properly addressed the vexatiousness                     of granting

venue in Philadelphia        County.     The traveling for Defendant and his witnesses would be over 300

miles.       Defendant   appropriately   attached affidavits for all proposed witnesses (with exception of

his wife), all stating they reside and work within Ruller County.                  Although Plaintiff argues in her

Statements       of Error that these witnesses are not capable or testifying to pertinent matters. many

of them could testify to Plaintiffs         claims as to damages for costs associated with upkeep of her

mother's home (Donald Hark us Roof repair; Adam Lyon Gutter repair; J. Kevin Basham

Electrical     Repair; and Corey Macefc          Landscaping).    As to Plaintiffs        claim as to burglar) and

theft committed at the property. Defendant has listed Butler Chief or Police Ronald Brown to

testify. Defendant has listed witnesses that may testify as to various relevant issues.                      Therefore.

based on Defendant's         representations.    requiring Defendant and all of his witnesses to travel             U\'Cr


300 miles would be oppressive.

         Next. Pa. C.R.P.       I 006(d)( I) requires the Trial Court to determine            whether Butler County

is an appropriate venue for transfer.           Butler County is an appropriate           venue for transfer because

Defendant resides and works in Butler County. and therefore. could be served in Butler County.

Furthermore. all causes of action argued by Plaintiff in her Fifth-A mended Complaint                         arose out

of Butler County.        Plaintiff did argue that the transaction       relating   to the breach of contract claim

did arise from Philadelphia.        although no transaction      actually occurred.         The offer and check was



                                                           5
made and sent from Philadelphia by Plaintiff. although Defendant never accepted the offer. Such

an argument does not give rise to a requirement that the case must stay in Philadelphia. The

Trial Court found it extremely probative that many claims or action arose in Butler County and

also relate lo the location where the parties· deceased mothcrs property is situated in Butler

County. The fact that Plaintiff lived in Philadelphia for a period of time when these actions arose

does weigh in her favor; however. the Trial Court found the evidence presented by Defendant to

be more probative and oppressive. Therefore. the Trial Court did not abuse its discretion by

denying Plaintiff's Motion for Reconsideration. and the Appellate Court should affirm its Order.

    R. The Trial CourlJ1J2Rropriatelv reviewed all filings associated with Dcfendants Motion to
       Transfer Venue.

        Plaintiff unintelligibly argues that the Trial Cou11 failed lo review or consider any and al I

filings by Plaintiff with regards to her responses to Defendant's Motion      10   Transfer Venue.

Plaintiff's statement of error is without merit.

        Pia inti ff incorrectly bcl icves that because the Order Ii led by the Trial Court states "upon

consideration of Defendant's Motion to Transfer" and docs not mention that the Trial Court

considered Plaintiffs   responses thereto. that Trial Court failed to read or consider Plaintiff's

responses. Pia inti ff is mistaken in her charge against the Trial Court. As the Trial Court does

v, ith every motion. objection. and trial. the Trial Court considered both Plaintiffs and

Defendant's filings related to the Defendant's Motion to Transfer Venue and Plaintiffs Motion

for Reconsideration prior to rendering a decision. The Trial Court understands and appreciates

Plaintiffs emotional devotion to the matters associated with this case: however. her assertion

that the Trial Court is biased toward Defendant or any defendant praying to transfer venue is

misguided. Therefore. the Appellate Court should find that no abuse of discretion by the Trial




                                                   6
Court occurred, and affirm the Trial Couris Order denying Plaintiff's               Motion for

Reconsideration.

    C. No error of law or abuse of discretion was committed by the Trial Court when
       wropriatelv relying UROn Defendant"s statements.

        Plaintiff asserts that the Trial Court committed an error of law and abuse of discretion by

relying upon perjured statements       filed by Defendant.     This statement of error is without merit.

        In her Motion for Reconsideration,        Plaintiff asserts that every proposed witness's

affidavit "contained clearly perjured statements        of 'oppressive venue."         Plaintiff   offers no actual

evidence that such affidavits are perjured.       ff no actual evidence or perjury is offered. then the

weight of the testimony    is a credibility   question for the jury at trial.      Therefore. the Court did not

commit error of law or abuse of discretion when appropriately            relying     upon Defendant" s

averments, witness affidavits. and Plaintiffs       responses. and the Court's Order to deny Plaintiff's

Motion for Reconsideration      should be affirmed.

                                               CONCLlJSION

        For all of the foregoing reasons. the Court's Order to deny Plaintiffs               Motion        for

Reconsideration    related to the granting    of Defendant's    Motion to Transfer Venue should be

affirmed.



                                                                      BY THE COURT:




Date: February 3.2016

                                                                      Lisette Shirdan-Harris,         J.




                                                        7